Citation Nr: 9932595	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-18 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from September 1979 to 
October 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1998 RO decision that denied 
service connection for a psychiatric disability (a recurrent 
depressive disorder, claimed as a psychosis).  

A hearing was conducted before a member of the Board in 
September 1999.  Subsequent to that hearing, the veteran 
submitted additional evidence and waived initial RO 
consideration of such evidence.  38 C.F.R. § 20.1304 (1999).


FINDING OF FACT

The veteran has not presented competent evidence of a 
plausible claim for service connection for a psychiatric 
disability.


CONCLUSION OF LAW

The claim for service connection for a psychiatric disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran underwent a May 1979 examination for enlistment 
in the Coast Guard (although it appears she never entered 
that branch of service).  On the medical history portion of 
this examination, she reported she had undergone counseling 
(and was currently receiving such treatment) for trouble 
sleeping and excessive worry.  A May 1979 letter from Sharon 
Duffey, M.D. was submitted to the service department as part 
of this examination.  Dr. Duffey noted that the veteran 
carried a diagnosis of adjustment reaction to adolescence.  
It was noted she had undergone 5 visits for psychotherapy and 
was scheduled for a total of 12 visits.  It was noted that 
the veteran had experienced some anxiety surrounding her 
graduation from high school and transition to a full-time 
working person.  It was noted she had no thought disorder and 
was not on medication.  Dr. Duffey stated that it appeared 
that the veteran would have no difficulty adapting to the 
rigors of military service.  Dr. Duffey's letter was noted on 
the May 1979 enlistment examination, and it was stated that 
the veteran had an adolescent adjustment reaction which was 
not considered disqualifying.

The veteran served on active duty in the Army from September 
1979 to October 1980.  Her service medical records show she 
went on sick call in June 1980 requesting counseling 
sessions.  She reported that she had counseling before 
service and had headaches since entering the Army.  The 
provisional diagnosis was adjustment reaction of adolescence, 
and she was referred to the mental health clinic.  At the 
mental health clinic in June 1980, the veteran reported she 
was experiencing headaches 4 or 5 times a week, nightmares, 
increased cigarette smoking, and loss of appetite.  She 
reported a history of depression associated with sexual 
abuse.  Her mood was depressed, her affect was flat, and she 
had homicidal/suicidal ideation.  There was no evidence of 
illusions, delusions, or perceptual disorders.  She was 
admitted for observation and evaluation.  After 5 days as an 
inpatient in June 1980, the diagnosis was adjustment reaction 
with a depressed mood of 8 months duration, manifested by 
depression and suicidal thoughts.  She went on sick call in 
September 1980 with physical complaints; she reported 
depression and said she wanted out of the Army.  Her 
September 1980 physical examination for separation under 
Chapter 13 showed a normal psychiatric system.  On an 
accompanying medical history form, the veteran reported being 
depressed about being in service.  The veteran's discharge 
document, DD Form 214, shows she was honorably discharged by 
reason of unsuitability (on the copy submitted by the 
veteran, there is also a handwritten reference to a 
personality disorder).  

The veteran was admitted to St. Joseph Hospital in December 
1988 for treatment of a right shoulder injury caused when she 
passed out.  No psychiatric findings were reported.

In a May 1994 report of a psychological evaluation by James 
Cerio, Ph.D. (a psychologist), it was noted that the veteran 
had been referred for an evaluation of learning disabilities 
by the Division of Rehabilitation Services.  The veteran 
reported that she had worked full-time as a filter maker for 
one year after military service.  She then worked as a 
temporary employee.  She indicated she worked full-time as a 
shipping and receiving clerk for 8 months in 1986; she left 
that job for employment as a full-time housekeeper where she 
worked until July 1994.  She said she currently worked part-
time as a housekeeper for her mother.  She reported head 
injuries in childhood, including at least one with loss of 
consciousness.  She reported sexual abuse by an uncle and 
beatings by her brothers from age 3 to 14.  She said she 
received counseling for this from a school counselor in the 
7th grade, saw a counselor from a family services agency, 
received psychotherapy for a year, and saw other counselors, 
all prior to graduation from high school.  She reported that 
she was discharged from the Army following a brief 
hospitalization after a suicide attempt.  The diagnoses were 
post-traumatic stress disorder (PTSD), dysthymia, borderline 
intellectual functioning, and history of head injuries.  It 
was added that the psychosocial stressors were academic 
problems, childhood sexual and physical abuse, and sexual 
harassment.

The veteran went to NORCOM Counseling Center in January 1995.  
She said she was referred by a vocational rehabilitation 
service.  She reported childhood sexual abuse and a life-long 
history of depression, with counseling through the school 
system and again during and after service.  She said she had 
tried suicide a couple of times, but could not remember the 
details (the last being in 1983 or 1984).  The diagnoses 
included recurrent major depression, dysthymia, history of 
PTSD, personality disorder with paranoid and borderline 
features, and a learning disorder. 

The veteran was admitted to Greater Baltimore Medical Center 
in February 1995 after attempting suicide by taking 20 Zoloft 
(sertraline) tablets.  Impressions on admission included 
major depression and a personality disorder.  The history of 
sexual abuse as a child was noted.  It was reported that she 
had attempted suicide when she was in 7th grade.  She 
reported that 2 years ago she was raped by a co-worker.  She 
later saw a company doctor who prescribed Zoloft for 
depression.  She reported current treatment from NORCOM.  On 
discharge from the hospital in February 1995, the diagnoses 
were sertraline overdose, and major depression with suicidal 
tendancies.

In June 1995, a VA clinical psychologist reported the veteran 
was receiving treatment at the VA Medical Center (VAMC) and 
that she had a learning disability and a history of trauma 
from service.  Records from the VAMC show medical and 
psychiatric treatment beginning in 1995.  In June 1996, she 
reported hearing voices; the diagnostic impression was 
questionable psychosis.  In July 1996, at an initial 
psychiatric evaluation, it was noted that she had history of 
traumatic events throughout her life.  She reported 
flashbacks of multiple rapes and sexual abuse as a child.  
The impressions include PTSD verses psychotic disorder, and 
rule out major depression with psychotic features.  
Additional treatment records from 1996 to 1998 generally show 
diagnoses of depression and a possible psychosis.

In February 1998, the veteran filed a claim for service 
connection for a psychiatric disorder, which she referred to 
as a psychosis.  She reported treatment in service, as well 
as post-service treatment beginning in 1995.

On a VA psychiatric examination in April 1998, the examiner 
reviewed the service medical records and record of 
psychiatric treatment before service.  It was noted that the 
veteeran was diagnosed in service in 1980 as having an 
adjustment disorder with depressed mood, but this condition 
pre-existed service because before service she had been seen 
by a psychiatrist and been diagnosed as having an adjustment 
disorder.  On current examination, the veteran appeared 
mildly depressed.  There were no delusions or hallucinations.  
The doctor reported a diagnosis of recurrent depression 
disorder, and added that this was a maturation of a condition 
which existed during and before she was in service.  

Later VA outpatient records from 1998 show the veteran was 
treated for psychiatric symptoms including depression.

The veteran testified at an RO hearing in January 1999.  She 
said her pre-existing psychiatric condition had increased in 
severity during service.  She said she first started hearing 
voices during service.  She said she did not receive 
psychiatric treatment following service until 1995.  She said 
that she worked at one job for 4 years after she was 
separated from service and had several jobs after that one 
until she stopped working in 1993.

Continued VA outpatient records show psychiatric treatment 
into 1999.  Records from the mental health clinic note that 
the veteran had complaints of auditory hallucinations, and a 
diagnosis of bipolar illness was considered.

In September 1999, the veteran testified at a Board hearing.  
She said she first started having hallucinations after 
training in a gas chamber during service.  She said she 
suffered from depression after service roommates had sexual 
relations in the barracks because this would remind her of 
being raped prior to service.  The veteran's representative 
questioned the service diagnosis of an adjustment disorder 
and argued that it was not in accordance with the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders.  The representative requested that an 
opinion be obtained from an independent medical expert. 

II. Analysis

In order to establish service connection, the evidence must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles, which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

The veteran claims service connection for a psychiatric 
disorder, and she contends that her current psychiatric 
disorder was either incurred in or aggravated by service.  
Her claim presents the threshold question of whether she has 
met his initial burden of submitting evidence to show that 
her claim is well grounded, meaning plausible.  If she has 
not presented evidence that her claim is well grounded, there 
is no duty on the part of the VA to assist her with her 
claim, and it must be denied.  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  For the veteran's 
claim for service connection to be plausible or well 
grounded, it must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  The requirement of medical 
evidence linking a condition to service applies whether 
service connection is claimed on the basis of service 
incurrence or on the basis of aggravation of a pre-service 
condition.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Some of the records note a diagnosis of a personality 
disorder.  Such is not a disability for VA compensation 
purposes and may not be service connected.  38 C.F.R. 
§ 3.303(c).  There have also been diagnoses of an acquired 
psychiatric disorder, and such may be subject to service 
connection if incurred in or aggravated by service.

The veteran served on active duty from 1979 to 1980.  Records 
show she was treated for an adjustment disorder before 
service, and such was noted on an enlistment examination.  
During service in 1980 she was again treated for an 
adjustment disorder.  Assuming that an adjustment disorder is 
a chronic psychiatric disorder, it was noted before service 
and it may only be service connected if aggravated by 
service.  The 1980 service discharge examination noted no 
psychiatric disorder, and there is no medical evidence of any 
psychiatric condition for years after service.  The veteran 
has not submitted any competent medical evidence to show 
service aggravation of the pre-service adjustment disorder, 
and without such evidence this aspect of the claim is not 
well grounded.

There is no evidence of a psychosis within the year after 
service, as required for a presumption of service incurrence 
for such condition.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The first post-service evidence of any psychiatric disorder 
is from 1994 when the veteran was diagnoses as having PTSD 
and dysthymia.  PTSD has apparently been related to childhood 
traumas, not to service, and there is no evidence of a 
service stressor.  See 38 C.F.R. § 3.304(f).  Nor has a 
dysthymic disorder been medically attributed to service by 
either by incurrence or aggravation.  A VA psychiatric 
examiner in 1998 noted that the veteran had recurrent 
depression which was a maturation of a condition that existed 
before and during service.  This medical statement may link 
the current depression to pre-service problems, but it does 
not tend to link the condition to service, either by 
incurrence or aggravation.  Chelte, supra; Caluza, supra.  
Other medical records from 1994 to 1999 show varied 
diagnoses, including a possible psychosis, but these records 
also do not link the current condition to service.  Without 
such medical evidence of causality, the service connection 
claim is not well grounded.  Id.  

As to the assertions by the veteran and her representative 
that her psychiatric condition is attributable to service, 
they are laymen and are not competent to render opinions 
regarding diagnosis or etiology, and their lay statements do 
not serve to make the claim well grounded.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Regarding the request for 
an opinion by an independent medical expert, there is no VA 
duty to assist in this case because the claim is not well 
grounded.  Morton v. West, 12 Vet.App. 477 (1999).

Absent competent medical evidence of causality, the claim for 
service connection for a psychiatric disorder is implausible 
and must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a).


ORDER

Service connection for a psychiatric disorder is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

